United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-3186
                                    ___________

Monty Lee Eddings,                       *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri.
State of Missouri,                       *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: June 16, 2009
                                 Filed: June 18, 2009
                                  ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Monty Lee Eddings appeals the district court’s1 28 U.S.C. § 1915A dismissal
without prejudice of his pro se civil action against the State of Missouri. The district
court’s dismissal was based upon an application of the Younger2 abstention doctrine.
Upon de novo review of the section 1915A dismissal, see Cooper v. Schriro, 189 F.3d
1
       The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable William A. Knox, United States Magistrate Judge for the Western District
of Missouri.
      2
       Younger v. Harris, 401 U.S. 37 (1971).
781, 783 (8th Cir. 1999) (per curiam), and review of the abstention holding for an
abuse of discretion, see Norwood v. Dickey, 409 F.3d 901, 903 (8th Cir. 2005), we
find no basis for reversal. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                       -2-